DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/07/2021.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II inventions and among Species IA and Species IB, as set forth in the Office action mailed on 10/02/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/02/2019 is partially withdrawn.  Claim 8, directed to Species IB is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 12, directed to Group II invention remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 12 directed to Group II invention non-elected without traverse.  Accordingly, claim 12 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 12 dated 01/07/2021 is cancelled due to restriction requirements.
Allowable Subject Matter
Claims 1, 4-11, 13-16, and 18-19 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a first semiconductor region in the semiconductor substrate below a first portion of the sidewall insulation film and having a concentration of the first conductive impurities lower than that of the source region and the drain region; a second semiconductor region below a second portion of the sidewall insulation film and having a concentration of the first conductive impurities lower than those of the drain region and the first semiconductor region; and 5a third semiconductor region under the channel region and including second conductive impurities higher in concentration than the channel region and are different from the first conductive impurities, wherein information is stored by accumulating charges in the sidewall 10insulation film, and wherein in a plan view, an edge of the source region directed to the gate electrode coincides with a first outer edge of the silicon nitride film formed on one side of the gate electrode, an edge of the drain region 20directed to the gate electrode coincides with a second outer edge of the silicon nitride film formed on another side of the gate electrode, and the second sidewall insulation film overlaps a part of the source region and a part of the drain region in combinations with other claim limitations as required by claim 1.
The dependent claims 4-11, 13-16, and 18-19 are allowable by virtue of the dependence upon the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891